DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group I (claims 1-5, and 8-15; species SEQ ID NO:6 and 24) in the reply filed on 11/9/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	In an interview with the Examiner on 1/12/2021, Applicant elected species of IL-15 related disease or disorder: eosinophilic esophagitis.
	Amended claims 1, 3-4, (11/9/2020), and original claims 2, 5, 8-15 are under consideration by the Examiner.
Claims 6-7, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the method claims are directed. 


Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 5/24/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

Claim rejections-35 U.S.C. 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5a.	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 8, line 2, recites “…useful…” and there are no provisions for "a use" in the statutes. It is suggested that the claim be amended to delete the recitation of the term "useful" to obviate this rejection.

Claim Rejections - 35 USC § 112(a), scope of enablement
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6a.	 Claims 1-5, and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating eosinophilic esophagitis comprising administering to a subject in need thereof a therapeutically effect amount of an antibody comprising a heavy chain variable region set forth in SEQ ID NO:6 and a light chain variable region set forth in SEQ ID NO:24 does not reasonably provide enablement for a method of treating every and all IL-15 related diseases and disorders as recited in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Amended claim 1, is drawn to a method of treating every and all IL-15 related immune diseases or disorders including autoimmune diseases, malignancies, infectious diseases, diseases of the nervous system, and metabolic conditions. However, the specification fails to provide any guidance for such a method by administering the claimed IL-15 antibody.
The specification on pages 16-17, discloses:
“The terms “IL-15 related diseases and/or disorders” encompass diseases and disorders characterized by an overexpression of IL-15 and/or increased levels and/or abnormal IL-15 expression by a cell or organ, and/or abnormal expression of a IL-15 variant by a cell or organ. 
The terms “autoimmune diseases and/or inflammatory disorders” are generally defined herewith as diseases or disorders arising from an abnormal immune response of the subject’s body against substances and tissues normally present in the body and inflammatory abnormalities which may or may not involve the immune system, respectively. Non-limitative examples of autoimmune diseases and inflammatory disorders include mostly rheumatoid arthritis, psoriasis, celiac disease, in particular refractory celiac disease, sarcoidosis, inflammatory bowel disease (e.g. ulcerative colitis, Crohn’s disease), hepatitis C-induced liver diseases, multiple sclerosis, autoimmune hepatitis, primary biliary cirrhosis, sclerosing cholangitis, biliary atresia, alopecia areata, transplant rejection response, inflammatory diseases of the central nervous system, and eosinophilic esophagitis.
The term “malignancies” mostly cover herewith T-cell leukemia, such as cutaneous T-cell lymphoma (CTCL) (e.g. mycosis fungoides, Sezary syndrome), lymphoproliferative disorder of granular lymphocytes (LDGL), large granular lymphocytic leukemia, and acute lymphocytic leukemia (ALL), but also pre-B cell leukemia, osteosarcoma, Ewing sarcoma, rhabdomyosarcoma, melanoma, small cell lung cancer, renal cell carcinoma, glioblastoma, neuroblastoma, and mesothelioma.
The terms “infectious disease caused by parasitic, viral or bacterial pathogens” mostly cover herewith granulomatous infections (such as tuberculosis, leishmaniasis, schistosomiasis, and cytomegalovirus infections) and hantaviruses infections (such as hantavirus haemorrhagic fever with renal syndrome and hantavirus pulmonary syndrome).

The term “metabolic diseases” mostly cover diabetes, muscular dystrophy and hypermetabolic conditions.
The term “hypermetabolic condition” mostly covers inherited conditions such as sickle cell disease or acquired hypermetabolic conditions such as those related to trauma, infection or cancer-associated cachexia.”

However, other than the treatment of eosinophilic esophagitis in the instant specification (pages 58-59,Example 13) there is no guidance for a method of treatment of all the recited disparate diseases by administering the claimed antibody. The specification clearly fails to supply the guidance that would be needed by a routine practitioner for practicing the claimed method. The instant specification has failed to demonstrate the nexus between administering the claimed antibody and treatment of all the diseases as recited, for example in claims 23, and 5-8.  The instant situation is directly analogous to that which was addressed in In re Colianni, 195 U.S.P.Q. 150, C.A.F.C., which held that a "disclosure that calls for application of 'sufficient' ultrasonic energy to practice claimed method of fusing bones but does not disclose what 'sufficient' dosage of ultrasonic energy might be or how those skilled in the art might select appropriate intensity, frequency, and duration, and contains no specific examples or embodiment by way of illustration of how claimed method is to be practiced does not meet requirements of 35 U.S.C. § 112 first paragraph". 

The CAFC decision (Genentech Inc. v. Novo Nordisk, 42 USPQ2d 1001, 1997) expresslystates that: 
"When there is no disclosure of any specific starting material or of any of the conditions underwhich a process can be carried out, undue experimentation is required; there is a failure to meetthe enablement requirement that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art. It is the specification, not the knowledge of one skilled inthe art, that must supply the novel aspects of an invention in order to constitute adequateenablement". 
The factors listed below have been considered in the analysis of enablement [see MPEP §2164.01(a) and In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)]:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  Given the inherent unpredictability of physiological activity, which would include biological processes, i.e., methods of treatment, a certain amount of enablement beyond mere assertion must be required.
	Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states "[W]here there is "no indication that one skilled in [the] art would accept without question statements [as to the effects of the claimed drug products] and no evidence has been presented to demonstrate that the claimed products do have those effects," an applicant has failed to demonstrate sufficient utility and therefore cannot establish enablement" and "If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights 
With these teachings in mind, an enabling disclosure in the form of a nexus between administration of the claimed antibody for treatment of the various recited diseases is required.  
   	In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970), held that: 
"Inventor should be allowed to dominate future patentable inventions of others where those inventions were based in some way on his teachings, since such improvements while unobvious from his teachings, are still within his contribution, since improvement was made possible by his work; however, he must not be permitted to achieve this dominance by claims which are insufficiently supported and, hence, not in compliance with first paragraph of 35 U.S.C. 112; that paragraph requires that scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific law; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved."


As stated in the decision in Rasmusson v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005):
“Rasmusson argues that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is "not implausible" that the invention will work for its intended purpose. As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. Because we have upheld the Board's determination of priority due to lack of enablement, it is unnecessary for us to address the Board's ruling regarding lack of adequate written description.”
A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentec, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held that:
 “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when 

In the instant case, a method of treating a malignancy is very different from a method of treating an infectious disease. It would not be reasonable to expect the claimed IL-15 antibody to work in the various types of aforementioned diseases recited, for example in claim 2. Thus, it would require undue experimentation on the part of the skilled artisan to use the claimed method for treatment as recited, in the absence of sufficient information to predict the results with an adequate degree of certainty.  Therefore, a method of treatment as recited in claim 1 has not been enabled by the specification.  The recitation of "an IL-15 related disease or disorder" in claim 1, is not commensurate with the scope of the specification. Given the breadth of claim 1 in light of the predictability of the art as determined by the number of working examples, the level of skill of the artisan, and the guidance provided in the instant specification and the prior art of record, it would require undue experimentation for one of skill in the art to practice the claimed invention.
The instant specification is not enabling for the scope of the claims because one cannot following the guidance presented therein practice the claimed method without first making a substantial inventive contribution.  

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6a.	Claims 1-5 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is rejected as vague and indefinite for several reasons.
	Claim 1, lines 1-2, is vague and indefinite because it recites “IL-15 related disease or disorder”. The metes and bounds of this term are unclear. 
Claim 2, is vague and indefinite because it recites “an autoimmune disease, an inflammatory disorder, a malignancy, a metabolic condition, an infectious disease caused by parasitic, viral or bacterial pathogens, amyloid related disorders and/or a transplant rejection’. The metes and bounds of these terms and what disorders are included by these terms is unclear. 
Similarly, claim 3, is vague and indefinite because it recites the term “autoimmune disease” and it is unclear what diseases are included in this term.
Claim 8 is vague and indefinite for several reasons.
Claim 8, line 3, is improper because it recites non-elected subject matter “prevention of”.
Furthermore, claim 8 is vague and indefinite because it recites the term “co-agent useful in….” which renders the claim indefinite because it is unclear what is included in this term. 


Claim 11 recites the limitation "the heavy chain CDR2" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the heavy chain CDR3" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the light chain variable framework region" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the light chain CDR3" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is vague and indefinite because it recites “and/or” which renders the claim indefinite because it is unclear whether the limitations following the terms are part of the claimed invention.  See MPEP § 2173.05(d).
Similarly, claims 12-13 are vague and indefinite because they recite “and/or” which renders the claim indefinite because it is unclear whether the limitations following the terms are part of the claimed invention.  See MPEP § 2173.05(d).
Furthermore, in claims 12-13, it is suggested that the claims recite the conventional “variant of SEQ ID NO:…comprises the amino acid sequence of …” rather than “has the amino acid sequence…”.
	Claims 4-5, 9-10, and 14-15, are rejected as vague and indefinite insofar as they depend on the above rejected claims for their limitations.

Conclusion
Claims 1-5, and 8-15 are rejected.
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646